SULLIVAN, Judge
(dissenting):
Today, the majority writes an additional chapter for the military satire, “Catch 22” (Joseph Heller). On the one hand, it holds that a convicted servieemember has a right to be free from purposeful interference with his religious practice by prison authorities. On the other hand, it holds no redress is available for the violation of this right unless it is objected to in specific ways which a servieemember had no reason to believe were mandatory. More particularly, the majority recognizes that “[tjhere is no clear-cut procedure for a military prisoner to follow in order to obtain relief from illegal post-trial confinement.” 46 MJ at 250. Yet, it fatally faults appellant, a short-term prisoner, for not demonstrating that he exhausted certain formal methods of seeking relief such as the applicable prisoner-grievance system, the Article 138, Uniform Code of Military Justice, 10 USC § 938, complaint procedure, or a post-trial claim to the military judge. This hyperteehnical approach is unacceptable because it ignores the reasonable steps that appellant did take to present his religious claim in a timely and competent fashion.
Appellant or his representatives took the following steps to present his religious claim during his short period of confinement:
1. Appellant notified his defense counsel prior to his imprisonment about his religious problem.
2. Appellant, upon confinement, immediately notified prison authorities of his request.
3. Appellant also immediately notified his pastor who shortly thereafter contacted prison authorities validating appellant’s request.
4. Appellant filed an inspector-general complaint immediately after his confinement as advised by his defense counsel.
5. Defense counsel, during appellant’s confinement, twice contacted the office of the staff judge advocate for the convening authority about appellant’s religious concerns.
In this light, it seems patently unfair to me to deny his claim on the post-factum basis that he failed to follow proper procedure.
The right to be free to practice your religion is an important right for the American servieemember, even for one in prison. See United States v. Phillips, 42 MJ 346, 353 (1995). Here, the Court of Criminal Appeals erred in refusing to decide whether appellant’s religious rights were violated by prison authorities. Unpub. op. at 4. Specifically, the court below made a mistake by applying United States v. Coffey, 38 MJ 290 (CMA 1993), in appellant’s direct-review ease under Article 66, UCMJ, 10 USC § 866 (1994). Coffey was written by our Court to apply only to cases where an appellant was still in prison. In Coffey, this Court required exhaustion of administrative remedies before one can get relief from an appellate court.
In the case at bar, a case where appellant had completed his prison term, the court below cited Coffey as a bar to relief and, thus, failed to complete its Article 66 review of appellant’s case. If the court below had not misread Coffey, their full Article 66 review might have examined appellant’s claims to see if his religious freedoms were in any way violated. I would remand this case to that court to have them use their factfinding power under Article 66(c) to see if the prison violated appellant’s rights or whether the sentence was carried out in an improper manner.
I cannot vote to affirm appellant’s case until he has his full appellate review. Perhaps appellant’s exercise of his religion should bow to the demands of prison life. But the court below did not decide this issue because they misread Coffey. Appellant’s *252religious claim of being forced to work Satur‘days in a military prison may seem, on its face, to be at most a minor infraction of religious freedom, especially in light of the work ethic and requirements for our entire military to work (if military necessity requires) 7 days a week, 365 days a year. Nevertheless, religious rights are one of our sacred freedoms, and they should not be ignored. Appellant has the right to claim on appeal that his religious rights were violated, and he has the right for an appellate court to determine if there was a violation. If we ignore any claim of religious rights' violation, in effect we no longer can claim that religious freedom exists for all.